Citation Nr: 0000211	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98 14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for myotonic dystrophy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for myotonic dystrophy as secondary to service 
connected left knee disorder and chronic bronchitis with 
emphysema.  However, during a September 1999 hearing before 
the undersigned Board member at the RO in Muskogee, Oklahoma, 
the veteran testified that he was requesting entitlement to 
service connection for myotonic dystrophy on a direct basis.  
Therefore, the issue is framed as that listed on the front 
page of this decision. 


FINDING OF FACT

The claim of entitlement to service connection for myotonic 
dystrophy is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW


The claim of entitlement to service connection for myotonic 
dystrophy is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that while his myotonic dystrophy is 
hereditary in origin, the first manifestations began during 
service, when he developed bruxism and temporomandibular 
syndrome (TMJ) in 1976.  

Service medical records show that in May 1976 the veteran was 
diagnosed as having bruxism and TMJ.  He was noted to have 
muscle spasms with final closing of his jaw.  Valium and 
muscle relaxers were prescribed.  Additional treatment in 
June 1977 noted persistent muscle tension in both masseters.  
A diagnosis of myotonic dystrophy was not, however, made 
during the veteran's active duty service.

Various VA medical records from 1984 to 1998 are of record.  
These reports reflect that the veteran first presented 
neuropathic signs in 1993.  He was diagnosed with "possible 
myotonic dystrophy" in July 1994.  Subsequent treatment 
reports reflect that the veteran was later diagnosed with 
myotonic dystrophy, and that he has continued to seek 
treatment for this disorder.

During a December 1997 VA examination, the examiner noted 
that he had reviewed the veteran's entire claims file and 
medical records from 1994.  The examiner noted that the 
veteran had weakness of the upper and lower extremities with 
percussion myotonia, which affected his ability to ambulate 
and perform self-care.  The veteran was diagnosed as having 
myotonic dystrophy, which was noted by the examiner to have 
been a hereditary condition and physiologically unrelated to 
the appellant's service-connected left knee disorder and 
chronic bronchitis.  An October 1998 VA treatment report 
reflects that the veteran's myotonia dystrophy had worsened. 

During a September 1999 hearing before the undersigned Board 
member at the RO in Muskogee, Oklahoma, the veteran testified 
that he was seeking entitlement to service connection for 
myotonic dystrophy on a direct basis.  He related that while 
his myotonic disorder had been found to have been hereditary 
in origin, the first manifestations of the disorder began 
when he developed TMJ and bruxism during service in 1976.  
The veteran testified that after he was discharged from 
service, he began to have problems with tingling in his legs 
around 1983.  He testified that he did not seek treatment 
from any private physicians from 1978 to 1994 for symptoms 
associated with his myotonic dystrophy.  The veteran 
testified that a VA physician might have suggested to him 
that there was a relationship between the TMJ and bruxism 
noted during service and his current myotonic dystrophy.  The 
veteran reported that he retired in 1990 from civil service 
as a result of an "accident." 

II.  Analysis

The veteran is seeking service connection for myotonic 
dystrophy.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim.  Morton v. West, 12 Vet. App. 477 
(1999).

Service medical records show that in 1976, the veteran was 
diagnosed as having TMJ and bruxism, however, they are devoid 
of any treatment for, or diagnosis of myotonic dystrophy 
during service.  While the record shows that the veteran 
currently has myotonic dystrophy, which was first diagnosed 
by VA in 1994, many years after his separation from service, 
he has submitted no medical evidence to relate his current 
condition to his military service, to include his TMJ and 
bruxism.  Indeed, during a December 1997 VA examination, the 
examiner concluded that the veteran's myotonic dystrophy was 
a hereditary disorder. 

The Board acknowledges the veteran's testimony during his 
September 1999 hearing that although his myotonic dystrophy 
had been found to have been hereditary in origin, its first 
manifestations began during service when he developed TMJ and 
bruxism in 1976.  However, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As the appellant has 
submitted no medical opinion or other competent evidence to 
show that his myotonic dystrophy began during service or that 
it is in anyway related to his period of service, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  In this respect, the Board acknowledges 
the assertion that a VA physician "may" have "suggested" a 
relationship.  The appellant does not suggest that a VA 
physician did suggest a relationship.  Without a well 
grounded claim, however, the Board is not obligated to go on 
a "fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim[,]" Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
Morton.  Rather, our duty is fulfilled by informing the 
veteran of the evidence that he needs to secure in order to 
present a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).  The foregoing fulfills that obligation.



ORDER

Service connection for myotonic dystrophy is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

